942 So.2d 980 (2006)
Morris T. YOUNG, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3452.
District Court of Appeal of Florida, Fourth District.
November 29, 2006.
Rehearing Denied November 29, 2006.
Morris T. Young, Florida City, pro se.
No appearance required for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
We withdraw our prior opinion and substitute the following in its place.
Appellant appeals an order denying his motion for postconviction relief. We affirm as the motion is untimely. Appellant's conviction was final in 1999, and the current postconviction relief motion was not filed until 2006. He claims an exception to the two-year time limitation of Florida Rule of Criminal Procedure 3.850, relying on Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004), decided after his conviction, to support his contention that his plea was involuntary based upon a coerced confession. However, Seibert is an application of the Miranda decision, not the establishment of a fundamental constitutional right which has been held to apply retroactively. See Fla. R.Crim. P. 3.850(b)(2).
Appellant's other claim, that his plea was based on erroneous advice of counsel, is equally barred as untimely.
Therefore, the trial court did not err in summarily denying this untimely motion.
Affirmed.
WARNER, POLEN and SHAHOOD, JJ., concur.